Exhibit 10.36

CONSENT AGREEMENT

This CONSENT AGREEMENT (this “Consent”), dated as of February 9, 2006, is
entered into by and between Artisoft, Inc., a Delaware corporation, and Vertical
Communications Acquisition Corp., a Delaware corporation (hereinafter,
individually and collectively, jointly and severally, the “Borrower”) and
Silicon Valley Bank (hereinafter, the “Lender”).

WHEREAS, the Borrower and the Lender are parties to that certain Loan and
Security Agreement dated as of September 28, 2005 (as amended and as may be
further amended and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lender, upon certain terms and conditions, has agreed to
make loans to, issue letters of credit for the benefit of, and provide other
financial accommodations to the Borrower;

WHEREAS, the Borrower has requested that the Lender consent to the issuance and
sale by Artisoft, Inc. of certain Series D Convertible Preferred Stock and
warrants as more particularly set forth in a certain Securities Purchase
Agreement (the “SPA”) attached hereto as EXHIBIT A and specifically incorporated
by reference herein;

WHEREAS, the Lender has agreed, on the terms and subject to the conditions set
forth herein, to consent to such transaction.

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement.

 

2. Consent. The Borrower has informed the Lender that Artisoft, Inc. intends to
consummate the transactions contemplated by the SPA (the “Transaction”) upon
terms substantially similar to those contained therein. In reliance upon the
representations of the Borrower herein and therein, the Lender hereby consents
to the consummation of the Transaction, subject to each of the following terms
and conditions:

 

  (a) The Transaction shall be consummated on or before February 15, 2006 upon
terms substantially similar to those contained in the SPA and without any
material amendment or modification thereto (it being agreed that any amendment
or modification to the SPA which may be adverse to the interests of the Lender
shall be deemed to be material);

 

  (b) The Borrower shall deliver to the Lender true and complete copies of all
documents, instruments and agreements executed in connection with the
Transaction promptly after consummation of the Transaction; and

 

Page 1 of 4



--------------------------------------------------------------------------------

  (c) The Borrower acknowledges and agrees that while dividends may accrue in
connection with Transaction without creating an Event of Default under the
Credit Agreement, the Borrower is prohibited from (a) paying or declaring any
dividends on or with respect to the Shares or the Conversion Shares (as such
terms are defined in the SPA), except for dividends payable solely in stock of
Artisoft, Inc. or, (b) redeeming, retiring, purchasing or otherwise acquiring
any of the Shares or the Conversion Shares until such time as all Obligations
under the Credit Agreement, and any extensions, renewals or refinancings
thereof, has been repaid in full, without, in any case, obtaining the prior
written consent of the Lender.

 

3. Waiver. In connection with the consummation of the Transaction, the Borrower
has requested that the Lender waive certain Events of Default to the extent any
such Events of Default shall be deemed to arise as a result thereof.
Accordingly, the Lender hereby waives any Event of Default which may arise under
the Credit Agreement solely from the consummation of the Transaction. The waiver
herein shall constitute a one-time waiver and shall relate only to such defaults
which may occur as a result of the consummation of the Transaction, and shall
not be deemed to constitute a waiver of any other Event of Default, whether now
existing or hereafter arising.

 

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

 

  (a) The execution and delivery of this Consent by the Borrower and the
performance by the Borrower of its obligations and agreements under this Consent
and the Credit Agreement as amended hereby, are within the corporate authority
of the Borrower, have been duly authorized by all necessary corporate
proceedings on behalf of the Borrower and do not and will not contravene any
provision of law, statute, rule or regulation to which the Borrower is subject
or the Borrower’s charter, other incorporation papers, by-laws or any stock
provision or any amendment thereof or of any agreement or other instrument
binding upon the Borrower.

 

  (b) This Consent and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights in general, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Page 2 of 4



--------------------------------------------------------------------------------

  (c) No approval or consent of, or filing with, any governmental agency or
authority is required to make valid and legally binding the execution, delivery
or performance by the Borrower of this Consent or the Credit Agreement as
modified hereby.

 

5. Waiver of Claims. The Borrower hereby acknowledges and agrees that it does
not have any offsets, defenses, claims, or counterclaims against the Lender or
any of its officers, directors, employees, affiliates, attorneys,
representatives, predecessors, successors, or assigns with respect to the Credit
Agreement or any of the other Loan Documents, the Obligations, or otherwise, and
that if the Borrower now has, or ever did have, any such offsets, defenses,
claims, or counterclaims against the Lender or any of its officers, directors,
employees, attorneys, representatives, predecessors, successors, or assigns,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Consent, all of them
are hereby expressly WAIVED, and the Borrower hereby RELEASES the Lender and its
officers, directors, employees, affiliates, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

 

6. Miscellaneous Provisions.

 

  (a) Except as otherwise expressly provided by this Consent, all of the terms,
conditions and provisions of the Credit Agreement shall remain the same. It is
declared and agreed by each of the parties hereto that the Credit Agreement, as
modified hereby, shall continue in full force and effect, and that this Consent
and the Credit Agreement shall be read and construed as one instrument.

 

  (b) This Consent is intended to take effect as an agreement under seal and
shall be construed according to and governed by the laws of the Commonwealth of
Massachusetts.

 

  (c) This Consent may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Consent it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.

[remainder of page intentionally left blank]

 

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
first written above.

 

ARTISOFT, INC.

By:

 

/s/ KEN CLINEBELL

Name:

 

Ken Clinebell

Title:

 

CFO-Interim

VERTICAL COMMUNICATIONS ACQUISITION CORP.

By:

 

/s/ KEN CLINEBELL

Name:

 

Ken Clinebell

Title:

 

CFO-Interim

 

ACKNOWLEDGED AND AGREED:

SILICON VALLEY BANK

By:

 

/s/ MICHAEL TRAMACK

Name:

 

Michael Tramack

Title:

 

Vice President

 

Page 4 of 4